United States Court of Appeals
                                                                     Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS                May 6, 2003

                                                                Charles R. Fulbruge III
                           FOR THE FIFTH CIRCUIT                        Clerk
                           _____________________

                                No. 01-41363
                            Conference Calendar
                           _____________________


UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee,

   v.

RAUL ANTONIO EROZO EUCEDA,

                                                   Defendant - Appellant.


                         ---------------------
             Appeal from the United States District Court
           for the Southern District of Texas, Brownsville
                         ---------------------

Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     IT IS ORDERED that appellant’s unopposed motion to recall the

mandate,   reopen   this    appeal,   vacate   sentence   and   remand    for

resentencing is GRANTED.         The opinion of the court issued on

February 20, 2003 is withdrawn.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.